1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     CARLOS EFRAIN PEREZ
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                  ) Case No. 1:21-mj-00064-BAM
11                                               )
      Plaintiff,                                 )
12                                               )
      vs.                                        ) STIPULATION AND ORDER TO CONTINUE
13                                               ) PRELIMINARY HEARING
      CARLOS EFRAIN PEREZ                        )
14                                               )
      Defendant.                                 )
15                                               )
                                                 )
16
17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Katherine Schuh, Attorney for Plaintiff and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Douglas Beevers, Attorney for Defendant Carlos
20   Efrain Perez, that the preliminary hearing scheduled for July 8, 2021 may be vacated and
21   continued to July 23, 2021.
22           Defense counsel needs additional time to consult with Mr. Perez regarding his case.
23   Defense counsel works and resides in Sacramento and will have difficulty visiting the defendant
24   to prepare for the preliminary hearing prior to that date. Defense requests the July 23, 2021 date
25   so that counsel can travel to Fresno to discuss the indictment prior to the arraignment if an
26   indictment is filed. The government does not object to this continuance.
27   //
28   //

                                                     -1-
1    Dated: July 6, 2021
                                                   HEATHER E. WILLIAMS
2                                                  Federal Defender
3                                                  /s/ Douglas Beevers
                                                   DOUGLAS BEEVERS
4                                                  Assistant Federal Defender
                                                   Attorney for Defendant
5                                                  CARLOS EFRAIN PEREZ
     Dated: July 6, 2021
6                                                  PHILLIP A. TALBERT
                                                   Acting United States Attorney
7
8                                                  /s/ Katherine Schuh
                                                   KATHERINE SCHUH
9                                                  Assistant United States Attorney
                                                   Attorney for Plaintiff
10
11
12
                                                  ORDER
13
            IT IS HEREBY ORDERED, the Court, having received and considered the parties’
14
     stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
15
     its order. The preliminary hearing shall be continued until July 23, 2021, at 2:00 p.m. before
16
     Magistrate Judge Sheila K Oberto.
17
18
     IT IS SO ORDERED.
19
20      Dated:     July 6, 2021                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                      -2-
